DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
Notice of Amendment
	In response to the amendments filed August 3, amended claims 1, 6, 17; canceled claim 16 and new claims 18-23 are acknowledged.  The following new grounds of rejection are set forth:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“first lateral slot extends along the entire length in the axial direction of the first clamping arm and the second clamping arm” see claims 1, 18-19
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 23 is objected to because of the following informalities: the claims recites “wherein the first clamping arm and the second clamping arm each have a respective a first radial thickness adjacent” which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, 18-19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18-19 recite “wherein the first lateral slot extends along an entire length in the axial direction of the first clamping arm and the second clamping arm,” which is not illustrated or disclosed.   Applicant referred to support for the amended claims in Figure 9, however there is no disclosure or support that the first lateral slot extends along the entire length of the in the direction of the first and second clamping arms.  Replacement Figure 9 does not illustrate the first lateral slot in any detail and one of ordinary skill in the art cannot clearly decipher where the first lateral slot starts and/or stops with respect to the first and second clamping arms.   There is no disclosure anywhere in the specification with regard to the length of the first lateral slot now labeled in the Figures.  Appropriate clarification and correction is required.  
Claims 2-4 and 6-15 are rejected as being necessarily dependent upon claim 1 and claim 23 is rejected as being dependent upon claim 18.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “an outer surface of the first sleeve projecting in the radial direction by no more than half a diameter of the first accommodation over radially outer surfaces of the first crescent-shaped clamping arm and the second first crescent-shaped clamping arm adjacent to the first sleeve along an entire longitudinal extension of the first and second crescent-shaped clamping arms” which is unclear what is interpreted as being the “longitudinal extension of the first and second crescent-shaped clamping arms”?  Appropriate clarification and correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-15, 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0206178 to Lau in view of U.S. Patent No. 9,486,125 to James in further view of U.S. Patent No. 7,588,580 to Okada.    
In regard to claims 1 and 14, Lau discloses a working channel device for mounting on an outer circumference of an endoscope with an endoscope grip and an endoscope head (see Fig. 5), the working channel device comprising: a tube-shaped or hose-shaped working channel 137, a distal fixing means 150, which is configured to grip around the endoscope, in a clamping or clasping manner, a proximal fixing means 160 forming a clamping or clasping device, which is configured to provide a connection to grip around the endoscope grip, in a clamping or clasping manner (see Fig. 5 and paragraph 0020-0022), the distal fixing means comprising: a first sleeve 137 with a first accommodation with an at least partially circular cross-section accommodating the working channel, and a first crescent-shaped clamping arm 156 extending from the first sleeve and a second crescent-shaped clamping arm extending from the first sleeve, the first clamping arm and the second clamping arm extending in a direction away from a longitudinal axis of the first sleeve and being curved to form a second accommodation between each other with an at least partially circular cross-section, and a second slot being formed between a first free end of the first clamping arm and a second free end of the second clamping arm (See Fig. 3 and paragraphs 0022-0026).  Lau is silent with respect to forming a through hole extending along an axial direction with respect to an axial direction of the endoscope head and laterally penetrating said first sleeve to form a first lateral slot which extends along an entire length in the axial direction of the first clamping arm and the second clamping arm, wherein the first accommodation and the second accommodation being connected via the first slot.  James teaches of an analogous accessory clip for an endoscope wherein the clip accessory 14 comprises a first working channel 24 connected to an endoscope channel 36 via a slot, in the same configuration as recited in the instant invention (See Figs. 4-5 and Col. 4, Line 42 – Col. 5, Line 3 and Col. 5, Lines 18-67).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the working channel device of Lau to include a slot that connects the first and second working channels of the device to provide an alternate, inexpensive and simplified working channel device that allows for an accessory conduit to have a relatively larger radial extent as taught by James.  
In further regard to claims 1 and 14, Lau and James are silent with respect to the working channel device further comprising a sleeve-shaped adapter which is mounted or mountable on a proximal end region of the working channel of the working channel device, the adapter having or integrally forming the proximal fixing means and additionally forming a connection point/interface for connecting medical devices.  Okada teaches of an analogous a working channel device 1 which is mounted on the exterior of an endoscope 4 (see Figs. 1a, 3 and 4a-c).  Specifically, the working channel device comprises a proximal fixing means 31 forming clasping device, which is configured to provide a connection to grip around the endoscope grip in a clasping manner and a sleeve-shaped adapter 35 which is mounted on a proximal end region of the working channel 9 of the working channel device, the adapter having or integrally forming the proximal fixing means and additionally forming a connection point/interface for connecting medical devices 20 (See Fig. 1a and Col. 6, Lines 49 – Col. 7, Line 33). It would have been obvious to one skilled in the art at the time the invention was filed to modify the proximal fixing means of Lau and James to include a sleeve-shaped adapter integrated therewith, to enable a user to easily and sealingly insert auxiliary medical devices into working channel mounted to the endoscope as taught by Okada.  
In regard to claim 2, Lau, as modified by James, discloses a working channel device, wherein the distal fixing means forms at least one endoscope-head stop 158 which defines the distal fixing means in a form-fit manner in the axial direction with respect to the endoscope head (see Figs. 1-3 and paragraphs 0022-0026).
In regard to claim 3, Lau, as modified by James, discloses a working channel device, wherein the endoscope-head stop is configured such that it abuts against a front side of an endoscope head of an endoscope adapted with the working channel device (see Figs. 1-3 and paragraphs 0022-0026).
In regard to claim 4, Lau, as modified by James, discloses a working channel device, wherein the second accommodation is adjacent to the first accommodation and aligned in parallel for accommodation of the endoscope head (see Figs. 1-3 and paragraphs 0022-0026 of Lau and Figs. 4-5 of James).
In regard to claims 6 and 19, Lau, as modified by James, discloses a working channel device, wherein the crescent-shaped clamping arms of the distal fixing means define a circular shape with their outer surfaces in a plane of a front surface of an adapted endoscope and the outer surface of a sleeve defining the first accommodation protrudes beyond this circular shape in the radial direction by no more than half the diameter of the first accommodation (see Fig. 3 and paragraphs 0022-0026 of Lau and Figs. 4-5 of James).
In regard to claims 7-8, Lau and James, disclose a working channel device for mounting on outer circumference of an endoscope but are silent with respect wherein the proximal fixing means is configured as two wings or lugs extending away from the adapter for gripping around the endoscope grip, which in turn, in particular in the region of free ends of the wings or lugs, each form an eyelet for guiding a tape or strap. As rejected above, Okada teaches of an analogous a working channel device mounted on an endoscope, wherein the proximal fixing means is configured as two wings or lugs extending away from the adapter for gripping around the endoscope grip, which in turn, in particular in the region of the free ends of the wings or lugs, each form an eyelet for guiding a tape or strap (see Figs. 6 and 9 and Col. 9, Line 45 – Col. 10, Line 57).  Okada also discloses a working channel device, further comprising a hook 66 arranged on the side of the sleeve-shaped adapter remote from the wings or lugs for guiding a tape or strap (see Figs. 6 and 9 and Col. 9, Line 45 – Col. 10, Line 57).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the proximal fixing means of Lau and James to include wings and an eyelet for tape/strap to provide an alternate means to easily mount the working channel device to the endoscope grip and “free” a hand of the user to perform alternate tasks during a surgical procedure as taught by Okada.  
In regard to claim 12, Lau, as modified by James, discloses a working channel device, wherein the adapter has an integrated valve 180 which prevents foreign bodies from entering the proximal end of the working channel and/or air or liquid from leaking from the proximal end of the working channel (See Figs. 5 and paragraphs 0032-0033)
In regard to claim 13, Lau, as modified by James, discloses a working channel device, further comprising an additional cover hose 250 adapted and configured to be pulled over the working channel and the endoscope adapted therewith (See Fig. 4 and Paragraphs 0027-0031).
In regard to claims 15 and 19, Lau, as modified by James, discloses a working channel device wherein a diameter of the first accommodation if smaller than a diameter of the second accommodation (see Figs. 1-3 and paragraphs 0022-0026 of Lau and Figs. 4-5 of James).
In regard to claim 18, Lau, as modified by James and Okada, are applied to the limitations with the same motivation as recited above, with Lau also disclosing the first sleeve extending at an angle such that at a distal end face of the distal fixing means, a radially outer wall of the first sleeve and a radially outer wall of the first and second clamping arms essentially form a circular contour and at a proximal side of the first and second clamping arms, the first sleeve protrudes radially outwards from the radially outer wall of the first and second clamping arms (see Fig. 3).  It is clearly seen in Figure 3 the mounting device of Lau, that the front distal face of the distal facing means forms an essentially circular contour with the first sleeve and that the first sleeve is angled away from the distal face such that the proximal end of the first sleeve protrudes outwardly from the radial outer wall of the first and second clamping arms.    As broadly as claimed, the combination of Lau, James and Okada meet the limitations of the recited claim.  
In regard to claim 23, Lau, as modified by James and Okada, discloses a working channel device, wherein the first clamping arm and the second clamping arm each have a respective a first radial thickness adjacent to the first lateral slot, and the first sleeve terminates at a distal first sleeve opening defined between the respective first radial thicknesses of the first clamping arm and the second clamping arm (See Fig. 3 of Lau and Fig 4 of James).  
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0206178 to Lau in view of U.S. Patent No. 9,486,125 to James in further view of U.S. Patent No. 7,588,580 to Okada in further view of U.S. Patent No. 7,198,599 to Goto et al.
In regard to claims 9-11, Lau, as modified by James and Okada, discloses a working channel device mounted to an endoscope but are silent with respect to wherein the proximal fixing means comprises two bow-shaped cantilevers which form elastically bendable bracket arms, which curve to form a proximal accommodation between them in their relaxed non-bent position, the proximal accommodation being configured to accommodate the endoscope grip in a clamping manner between the bow-shaped cantilevers, by their elasticity.  Goto et al. teach of an analogous endoscopic system wherein an adapter 21 is provided for mounting a tool to the body of an endoscope, and wherein the adapter may take the configuration of variety of different embodiments (See Figs. 4-10).  Specifically, the working channel device, comprises at least one of the bow-shaped cantilevers has, at its free end, a hook, curved in the opposite direction to the direction of curvature of the cantilever for holding a tape or strap (See Figs. 4-10 of Goto et al.).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the proximal fixing means of Lau, James and Okada to include bow-shaped cantilevers to provide an alternate means to easily mount the working channel device to the endoscope grip and “free” a hand of the user to perform alternate tasks during a surgical procedure as taught by Goto et al.  
Claims 17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0206178 to Lau in view of U.S. Patent No. 7,588,580 to Okada in further view of U.S. Patent No. 7,198,599 to Goto et al.
In regard to claim 17, Lau discloses a working channel device for mounting on an outer circumference of an endoscope with an endoscope grip and an endoscope head (see Fig. 5), the working channel device comprising: a tube-shaped or hose-shaped working channel 137, a distal fixing means 150, which is configured to grip around the endoscope, in a clamping or clasping manner, an adapter on a proximal end region of the working channel (See Figs. 3, 5 and paras 0020-0026).  Lau is silent with respect to the working channel device further comprising a sleeve-shaped adapter is mounted on a proximal end region of the working channel of the working channel device and forming a connection point/interface for connecting medical devices.  Okada teaches of an analogous a working channel device 1 which is mounted on the exterior of an endoscope 4 (see Figs. 1a, 3 and 4a-c).  Specifically, the working channel device comprises a proximal fixing means 31 forming clasping device, which is configured to provide a connection to grip around the endoscope grip in a clasping manner and a sleeve-shaped adapter 35 which is mounted on a proximal end region of the working channel 9 of the working channel device, the adapter having or integrally forming the proximal fixing means and additionally forming a connection point/interface for connecting medical devices 20 (See Fig. 1a and Col. 6, Lines 49 – Col. 7, Line 33). It would have been obvious to one skilled in the art at the time the invention was filed to modify the proximal fixing means of Lau to include a sleeve-shaped adapter integrated therewith, to enable a user to easily and sealingly insert auxiliary medical devices into working channel mounted to the endoscope as taught by Okada.  
In further regard to claim 17, Lau and Okada are silent with respect to the proximal fixing means comprising two bracket arms which are elastically bendable away from each other to provide a clamping force to provide a connection to the endoscope grip in a clamping or clasping manner, with the first bracket arm and the second bracket arm respectively extending in a direction away from the adapter sleeve, and a spacer device integrally connecting the adapter sleeve and the clamping or clasping device to each other and holding the adapter sleeve and the clamping or clasping device at a distance with respect to each other, the spacer device comprising two lugs, each lug having a first end portion connected to the adapter sleeve and a second end portion connected to one of the bracket arms such that each one of the two bracket arms of the clamping or clasping device is held at a distance from the adapter sleeve via one of the two lugs.  grip in a clamping manner between the bow-shaped cantilevers, by their elasticity.  Goto et al. teach of an analogous endoscopic system wherein an adapter 21 is provided for mounting a tool to the body of an endoscope, and wherein the adapter may take the configuration of variety of different embodiments (See Figs. 4-10).  Specifically, Goto et al. disclose an embodiment having two bracket arms 55 which are elastically bendable away from each other to provide a clamping force to provide a connection to the endoscope grip in a clamping or clasping manner, with the first bracket arm and the second bracket arm respectively extending in a direction away from the adapter sleeve (See Figs. 10a-b and 11a-c), and a spacer device 57 integrally connecting the adapter sleeve and the clamping or clasping device to each other and holding the adapter sleeve and the clamping or clasping device at a distance with respect to each other, the spacer device comprising two lugs 58, 62, each lug having a first end portion connected to the adapter sleeve and a second end portion connected to one of the bracket arms such that each one of the two bracket arms of the clamping or clasping device is held at a distance from the adapter sleeve via one of the two lugs (See Col. 10, Lines 1-67). It would have been obvious to one skilled in the art at the time the invention was filed to modify the proximal fixing means of Lau and Okada to include bow-shaped cantilevers to provide an alternate means to easily mount the working channel device to the endoscope grip and “free” a hand of the user to perform alternate tasks during a surgical procedure as taught by Goto et al.  
In regard to claim 20, Lau, as modified by Okada and Goto et al., disclose a working channel device for mounting on an outer circumference of an endoscope with an endoscope grip and an endoscope head, wherein the adapter sleeve extends in a first direction, and the spacer device 57 is connected to a circumferential side of the adapter sleeve and extends in a second direction which is different from the first direction (See Figs. 10a-b and 11a-c and Col. 10, Lines 1-67 of Goto et al.).
In regard to claim 21, Lau, as modified by Okada and Goto et al., disclose a working channel device for mounting on an outer circumference of an endoscope with an endoscope grip and an endoscope head, wherein the two lugs have different respective extending directions than the respective two bracket arms (See Figs. 10a-b and 11a-c and Col. 10, Lines 1-67 of Goto et al.).
In regard to claim 22, Lau, as modified by Okada and Goto et al., disclose a working channel device for mounting on an outer circumference of an endoscope with an endoscope grip and an endoscope head, wherein each of the two bracket arms is connected to a respective one of the two lugs at a respective connecting area, and in said connecting area, each bracket arm extends transversely with respect to the respective lug (See Figs. 10a-b and 11a-c and Col. 10, Lines 1-67 of Goto et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-15 and 17-23 have been considered but are moot in view of the new grounds of rejection.  
Furthermore, Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Applicant states that the teachings of Okada and/or Goto et al. fail to disclose the newly added limitations, specifically, wherein the adapter is sleeve-shaped and integrally formed with the proximal fixing means.  Examiner strongly disagrees.   As rejected above,).  Okada specifically discloses a working channel device comprising a proximal fixing means 31 forming clasping device, which is configured to provide a connection to grip around the endoscope grip in a clasping manner and a sleeve-shaped adapter 35 which is mounted on a proximal end region of the working channel 9 of the working channel device, the adapter having or integrally forming the proximal fixing means and additionally forming a connection point/interface for connecting medical devices 20 (See Fig. 1a and Col. 6, Lines 49 – Col. 7, Line 33).   Likewise, Goto et al. disclose an embodiment having two bracket arms 55 which are elastically bendable away from each other to provide a clamping force to provide a connection to the endoscope grip in a clamping or clasping manner, with the first bracket arm and the second bracket arm respectively extending in a direction away from the adapter sleeve (See Figs. 10a-b and 11a-c), and a spacer device 57 integrally connecting the adapter sleeve and the clamping or clasping device to each other and holding the adapter sleeve and the clamping or clasping device at a distance with respect to each other, the spacer device comprising two lugs 58, 62, each lug having a first end portion connected to the adapter sleeve and a second end portion connected to one of the bracket arms such that each one of the two bracket arms of the clamping or clasping device is held at a distance from the adapter sleeve via one of the two lugs (See Col. 10, Lines 1-67).  As broadly as claimed, the combination of Lau, James and Okada and/or Goto. et al. meet the limitations of the recited claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
9/5/22